FIRST AMENDMENT TO
 
ACCOUNTS RECEIVABLE PURCHASE AGREEMENT


 
THIS FIRST AMENDMENT TO ACCOUNTS RECEIVABLE PURCHASE AGREEMENT, dated as of
October 20, 2009 (this “Amendment”), between Republic Capital Access, LLC, a
Delaware limited liability company (“RCA”), and American Defense Systems, Inc, a
Delaware corporation (“ADSI”). Capitalized terms used in this Amendment and not
otherwise defined herein shall have the meanings given to such terms in the
Agreement (as defined below).
 
W I T N E S S E T H:
 
WHEREAS, ADSI and RCA (collectively the “Parties”) entered into an Accounts
Receivable Purchase Agreement (the “Agreement”), dated the 23rd day of July
2009;


WHEREAS, the Parties wish to amend certain terms of the Agreement; and


WHEREAS, in furtherance of the foregoing, the Parties desire to enter into this
Amendment to amend the Agreement, as hereinafter set forth.
 
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending
legally and equitably to be bound, hereby agree as follows:


SECTION 1. AMENDMENT TO THE AGREEMENT


Effective as of the date hereof, the Agreement is amended as follows:
 
 
1.1
The definition of “Availability Period” in Section 1.1 of the Agreement is
amended and restated in its entirety as follows:

 
““Availability Period” shall mean the period from and including the date hereof
to October 15, 2010; provided, however, that if the term of this Agreement is
extended in accordance with Section 10.10 hereof, the Availability Period will
be extended as determined by Buyer in its sole discretion.”
 
 
1.2
Subsection (d) of the definition of “Eligible Contractor” in Section 1.1 of the
Agreement is amended and restated in its entirety as follows:

 
“(d) has been deemed to be “responsible” in accordance with the FAR and to have
been determined by the Account Debtor to be satisfactory after reviewing the
United States Government Contractor Performance Assessment Reporting System, or
has otherwise been determined to be satisfactory by the Account Debtor.”
 
 
 

--------------------------------------------------------------------------------

 

 
1.3
The definition of “Eligible Receivable” in Section 1.1 of the Agreement is
amended and restated in its entirety as follows:

 
““Eligible Receivable” A bona fide receivable arising from an invoice that has
been sent to and approved for payment by an Account Debtor (to the extent
required by Buyer) pursuant to a contract between an Account Debtor, as obligor,
and Seller, and all Related Security thereof: (a) that is either (i) a “Service
Contract” (as defined in FAR 37.101) between Seller and the Account Debtor,
provided, however, that an Eligible Receivable shall not be deemed to arise from
a construction contract, or (ii) a contract between Seller and the Account
Debtor for the delivery of products, provided that the delivery of such products
can be verified by Buyer; (b) that has been purchased by the Buyer from the
Seller in accordance with this Agreement; (c) that has been executed by an
authorized officer of the Seller who has verified that adequate funds are
available and no appropriations approval is required for the Seller to enter
into the contract; (d) that satisfies all of the criteria of any due diligence
review conducted by Buyer, RCA, CBH or the Underwriter; (e) that is denominated
and payable only in U.S. dollars by electronic funds transfer and only in the
United States and no later than the later of (i) sixty (60) days from the
Account Debtor’s receipt of the invoice and (ii) sixty (60) days after the
Account Debtor has accepted the supplies delivered or the services performed to
which the invoice relates; (f) that all payments with respect thereto have been
validly directed to be made directly to the Segregated Account and, in the event
that the Government is the Account Debtor, such payments have been validly
assigned to Buyer pursuant to the Assignment of Claims Act, and all payments
with respect thereto have been validly directed to be made directly to the
Segregated Account; (g) with respect to which, immediately following the
transfer of such Eligible Receivable to Buyer as contemplated by this Agreement,
the Borrower shall have good title to such Eligible Receivable, free and clear
of any Liens; (h) the sale and assignment of which by Seller to Buyer does not
contravene or conflict with any applicable laws or contractual obligation or
other restriction, limitation or encumbrance, and do not require any consent
that has not been obtained; (i) the contracts, documents, instruments and other
items with respect to which (i) contain customary and enforceable provisions
such that the rights and remedies of the holder thereof are adequate for the
practical realization against any related collateral or purchased assets of the
benefits of the security or ownership thereof and (ii) do not contain any
confidentiality (or any other) provisions that would restrict the ability of
Buyer to exercise its powers,  rights and remedies under this Agreement; (j) as
to which the right to receive payments thereunder is an “account” or a “payment
intangible”, within the meaning of the UCC; (k) which arises under contracts,
documents, instruments and other items that (i) have been duly authorized, are
in full force and effect and constitute the legal, valid and binding obligations
of the related Account Debtor and Seller, enforceable against such Account
Debtor and Seller in accordance with their terms (except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and the effects of general principles of equity) and
(ii) are not subject to any dispute, claim, defense, offset or counterclaim; (l)
as to which no portion of the Related Security has been released (in whole or in
part) from any Lien or security interest therein granted by the related Account
Debtor to the Seller; (m) which, together with the contracts, documents,
instruments and other items related thereto, do not contravene in any material
respect any Applicable Laws; (n) which arises under contracts, documents,
instruments and other items, none of the parties to which have done or failed to
do anything that would or might permit any other party thereto (other than the
Borrower in exercising its rights or remedies thereunder) to terminate any such
contracts, documents, instruments and other items or to suspend or reduce any
payments or obligations due or to become due thereunder at any time after it
becomes an Eligible Receivable; and (o) which at no point in time has failed to
meet each of the criteria to constitute an Eligible Receivable set forth in
subsections (a) through (m) above. Notwithstanding anything in this definition
to the contrary, the first three (3) invoices or the last invoice with respect
to any contract shall not be deemed an “Eligible Receivable” unless (i) any such
receivable is submitted and validated through a web-based system such as “Wide
Area Workflow” (WAWF) or (ii) KBC, in its sole discretion, (1) satisfied with
the verbal confirmation that KBC has received from an appropriate government
official that any such receivable is proper and will be submitted for payment or
(2) is satisfied with the validation of such receivable through some other
means.”
 
 
2

--------------------------------------------------------------------------------

 

 
1.4
Under section 3.5 of the Agreement (Discount Factor), the Discount Factor Rate
is amended to be: .4075%.

 
 
1.5
Section 7.1.8 of the Agreement (Assignment of Claims Act) is amended and
restated in its entirety as follows:

 
“Assignment of Claims Act.  In the event the Government is the Account Debtor,
prior to each sale of Purchased Receivables hereunder, all steps shall have been
taken necessary or appropriate under the Assignment of Claims Act to insure that
(i) each Purchased Receivable being sold has been validly assigned to Buyer, or
Buyer’s designee, as bona fide financing institution(s), (ii) Seller has validly
assigned such Purchased Receivables to Buyer, or Buyer’s designee, and (ii) all
payments and Collections with respect to such Purchased Receivables have been
validly directed to be made directly to the Segregated Account.”
 
SECTION 2. REPRESENTATIONS AND WARRANTIES
 
In order to induce RCA to enter into this Amendment, ADSI hereby represents and
warrants to RCA as of the date hereof as follows:
 
 
2.1
ADSI has the power and authority and legal right to execute and deliver this
Amendment and to perform and observe the terms of this Amendment.  The
execution, delivery and performance of this Amendment by ADSI have been duly
authorized by ADSI by all necessary action and ADSI has duly executed and
delivered this Amendment.

 
 
3

--------------------------------------------------------------------------------

 

 
2.2
This Amendment constitutes the legal, valid and binding obligation of ADSI,
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 
 
2.3
No Event of Default has occurred and is continuing under the Agreement, both
before and immediately after giving effect to this Amendment.

 
 
2.4
Since June 30, 2009, no event or events have occurred which have had or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect under the Agreement.

 
SECTION 3. MISCELLANEOUS
 
 
3.1
From and after the Amendment Effective Date, all references to the Agreement
shall, unless otherwise specifically provided, be references to the Agreement as
amended by this Amendment and as the same may be amended, supplemented or
otherwise modified from time to time.

 
 
3.2
ADSI hereby ratifies and reaffirms all of its obligations, contingent or
otherwise, under the Agreement. ADSI hereby acknowledges that, except as
expressly modified herein, the Agreement remains in full force and effect and is
hereby ratified and reaffirmed.

 
 
3.3
This Amendment may be executed by the Parties on any number of separate
counterparts (including by facsimile or other electronic transmission), and all
of said counterparts taken together shall be deemed to constitute one and

 
 
3.4
THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW THEREOF WHICH WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY
OTHER JURISDICTION.

 
 
3.5
If any one or more of the covenants, agreements, provisions or terms of this
Amendment shall for any reason whatsoever be held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Amendment and shall in no way
affect the validity or enforceability of the other provisions of this Amendment
or rights of any party hereto; provided, that in case any provision in or
obligation under this Amendment should be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.  The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 
 
4

--------------------------------------------------------------------------------

 

 
3.6
Section headings used herein are for convenience of reference only, are not part
of this Amendment and are not to affect the construction of, or to be taken into
consideration in interpreting, this Amendment.

 
 
 
[Signatures appear on the following page.]
 

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.
 
 

 
REPUBLIC CAPITAL ACCESS, LLC
                         
By:
/s/ Edward J. Stucky    
Name:
Edward J. Stucky    
Title:
President & CEO                            
AMERICAN DEFENSE SYSTEMS, INC.
                         
By:
/s/ Connie Chu    
Name:
Connie Chu    
Title:
Controller  

 
 
6

--------------------------------------------------------------------------------

 
